Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Galileo Learning LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1021 3rd Street
                                  Oakland, CA 94607-2507
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Alameda                                                         Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  2350 Davis Street Hayward, CA 94545
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://galileo-camps.com/


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




              Case: 20-40857               Doc# 1       Filed: 05/06/20           Entered: 05/06/20 14:59:51                    Page 1 of 33
Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
Debtor    Galileo Learning LLC                                                                      Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                7999

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                           The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                            The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                              A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                               Case number
                                                 District                                 When                               Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     Galileo Learning Financing LLC                               Relationship             Affiliate
                                                 District   N.D. Cal                      When    5/06/20                Case number, if known


              Case: 20-40857                Doc# 1          Filed: 05/06/20           Entered: 05/06/20 14:59:51                     Page 2 of 33
Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
Debtor   Galileo Learning LLC                                                                    Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                    50-99                                          5001-10,000                               50,001-100,000
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




             Case: 20-40857             Doc# 1           Filed: 05/06/20           Entered: 05/06/20 14:59:51                     Page 3 of 33
Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Debtor    Galileo Learning LLC                                                                     Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 6, 2020
                                                  MM / DD / YYYY


                             X   /s/ Glen Tripp                                                           Glen Tripp
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Executive Officer




18. Signature of attorney    X   /s/ Neal L. Wolf                                                          Date May 6, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Neal L. Wolf
                                 Printed name

                                 Hanson Bridgett LLP
                                 Firm name

                                 1676 No. California Blvd.
                                 Suite 620
                                 Walnut Creek, CA 94596
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (415) 995-5015                Email address      nwolf@hansonbridgett.com

                                 202129 CA
                                 Bar number and State




              Case: 20-40857             Doc# 1         Filed: 05/06/20             Entered: 05/06/20 14:59:51                    Page 4 of 33
Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                                                                 Execution Copy


                                 WRITTEN CONSENT
                         OF THE MEMBERS AND MANAGER OF
                              GALILEO LEARNING,LLC

        The undersigned,being the Majority of Members ("Members") as defined in the Second
Amended and Restated Operating Agreement (the "Agreemenf')of Galileo Learning, LLC ,a
California limited liability company (the "C'ompany"), and the manager of the Company (the
"Manager"), acting by written consent without a meeting in accordance with Section 17704 .07
of the California Revised Uniform Limited Liability Company Act (the "Act") and Section 7.5
of the Agreement,do hereby consent to the adoption of the following resolutions as of May 5,
2020 (the "Effective Date"). Unless otherwise set forth herein,defined terms have the meaning
as set forth in the Agreement

Chapter 11 Reorganization

       WHEREAS,due to the current financial uncertainty caused by COVID-19,the Manager
and the Members of the Company believe that itis in the best interest of the Company to file for
reorganization under Chapter 11 of the United States Bankruptcy Code (the "Bankruptcy"); and

        WFIEREAS ,pursuant to Section 5 .5(e)of the Agreement,the Manager has obtained the
consent of the Majority of the Members based on their Percentage Interest in the Company as set
forth in Exhibit A.

        NOW,THEREFORE,BE IT RESOLVED,that the Company shall take such actions as
may be necessary or proper to file for Bankruptcy including,but not limited to,the filing of a
petition in the appropriate bankruptcy court.

        RESOLVED FURTHER, that any actions taken by the Manager on behalf of the
Company prior to the date of the foregoing resolutions adopted hereby, that are within the
authority conferred hereby,are hereby ratified,confirmed and approved by the Members

        RESOLVED FURTHER,that the Manager be,and hereby is,authorized to sign and/or
deliver such documents,make such filings and to do such other acts on behalf of this Company
as are required in connection with,or are necessary to effectuate,the purpose and intent of this
Consent, including giving notice of the adoption of these resolutions to any Member not
consenting to the foregoing resolutions.

                                   (Signature page follows)




                                                                                       16496873 .1
Case: 20-40857      Doc# 1    Filed: 05/06/20    Entered: 05/06/20 14:59:51       Page 5 of 33
     IN WITNESS WHEREOF, the undersigned, being the Manager and the Majority of the
Members of the Company has duly executed this Written Consent as of the Effective Date.

MANAGER                                      MEMBERS



GLEN E. TRIPP
             r rrip                          GLEN E. TRIPP AND LAUREN S.
                                             DUTTON, TRUSTEES OF THE GLEN E.
                                             TRIPP AND LAUREN S. DUTTON YEAR
                                             2003 REVOCABLE TRUST, UTD 11/20/03


                                             By:
                                             Glen E. Tripp




                            [SIGNATURE PAGE TO WRITTEN CONSENT]
Case: 20-40857    Doc# 1   Filed: 05/06/20     Entered: 05/06/20 14:59:51   Page16496873,1
                                                                                 6 of 33
                                                         LAND
                                                                  d2e,




                          (SIGNATURE PAGL ED WRITTEN CONSEN T I
Case: 20-40857   Doc# 1   Filed: 05/06/20      Entered: 05/06/20 14:59:51   Page16496873
                                                                                 7 of 33 I
                                            ATLAS, LLC


                                            By:
                                            Name:
                                            Title:




                          [SIGNATURE PAGE TO WRITTEN CONSENT]
Case: 20-40857   Doc# 1   Filed: 05/06/20     Entered: 05/06/20 14:59:51   Page16496873.1
                                                                                8 of 33
                                            THE SCOTT PEARSON AND DIANA
                                            FARRELL TRUST DATED SEPTEMBER
                                            25, 2003


                                            By:
                                            Scott Pearson


                                            By:    j
                                            Diana Farrell




                          ¡SIGNATURE PAGE TO WRITTEN CONSENT]
Case: 20-40857   Doc# 1   Filed: 05/06/20     Entered: 05/06/20 14:59:51   Page 9I649673
                                                                                   of 331
                                          THE DAVID AND BEVERLY STERRY
                                          LIVING TRUST



                                          David Sterry

                                                                ii...34.i
                                                                  ‘,, ---- - -



                                            everly Sterry




                          [SIGNATURE PAGE TO WRITTEN CONSENT]
                                                                          16496873.1




Case: 20-40857   Doc# 1   Filed: 05/06/20 Entered: 05/06/20 14:59:51     Page 10 of
                                        33
                                          THE   PFLAUM          2009   REVOCABLE
                                          TRUST


                                          By:
                                          Courtney Pflaum

                                                e,
                                           0A-.6tN,m)
                                          By:
                                          Andy Pflaum




                          [SIGNATURE PAGE TO WRITTEN CONSENT]
Case: 20-40857   Doc# 1   Filed: 05/06/20 Entered: 05/06/20 14:59:51     Page16496873.1
                                                                               11 of
                                        33
                                          AMERICAN IRA, LLC         FBO    KIRA
                                          WAMPLER IRA



                                          Kira Wampler




                          侶IGNATURE PAGE TO WRITTEN CONSENT]
                                                                           164968乃」
Case: 20-40857   Doc# 1    Filed: 05/06/20 Entered: 05/06/20 14:59:51   Page 12 of
                                         33
                                          TOM RYPMA




                          [SIGNATURE PAGE TO WRITTEN CONSENT]
Case: 20-40857   Doc# 1   Filed: 05/06/20 Entered: 05/06/20 14:59:51   Page16496873.1
                                                                            13 of
                                        33
                                          KRISTIN DALEY




                          [SIGNATURE PAGE TO WRITTEN CONSENT]
Case: 20-40857   Doc# 1   Filed: 05/06/20 Entered: 05/06/20 14:59:51   Page16496873.1
                                                                             14 of
                                        33
                                      98 ROCKET LLC


                                      By:                   (Z)
                                      Abe Friedman




                      [SIGNATURE PAGE TO WRITTEN CONSENT)
Case: 20-40857   Doc# 1   Filed: 05/06/20 Entered: 05/06/20 14:59:51   Page 15 of
                                        33                                  16496873.1
                                          THE TODD AND NANCY HOOFER
                                          LIVING TRUST DATED JANUARY 19,
                                           1998


                                          Todd Hooper




                          [SIGNATURE PAGE TO WRITTEN CONSENT]
                                                                         16496873.1




Case: 20-40857   Doc# 1   Filed: 05/06/20 Entered: 05/06/20 14:59:51   Page 16 of
                                        33
                                       KEVIN AND SUSAN       HALL      LIVING
                                       TRUST


                                                       -
                                       Kevin Hall




                     ISIGNAT1/RE PAGE TO WRITTEN CONSENT]
                                                                         16496873 1



Case: 20-40857   Doc# 1   Filed: 05/06/20 Entered: 05/06/20 14:59:51   Page 17 of
                                        33
                                          THE MATTHEW GLICKMAN AND SU
                                          HWANG TRUST


                                          By:
                                          Matth        "ckman


                                          B:
                                          Su Hwang




                          [SIGNATURE PAGE TO WRIITEN CONSENT]

                                                                        16496873.1



Case: 20-40857   Doc# 1   Filed: 05/06/20 Entered: 05/06/20 14:59:51   Page 18 of
                                        33
Case: 20-40857   Doc# 1   Filed: 05/06/20
                          (SIGNATURE          Entered:
                                     PAGE TO WRITTEN   05/06/20 14:59:51
                                                     CONSENT]              Page 19 of
                                         33                                     16496873.1
                                          THE DAVID AND BEVERLY STERRY
                                          LIVING TRUST



                                          David Sterry




                          [SIGNATURE PAGE TO WRITTEN CONSENT)
                                                                        16496873.1




Case: 20-40857   Doc# 1   Filed: 05/06/20 Entered: 05/06/20 14:59:51   Page 20 of
                                        33
                                             THE DEREK CHRISTOPHER SCHRIER
                                             AND CECILY HORSTING CAMERON
                                             2000 REVO BLE TRUST




                                             Derek



                                             Cecily Ho r.ting Cameron




                          (SIGNATURE PAGE TO WR]TT EN CONSENT]
                                                                            16496873.1
Case: 20-40857   Doc# 1   Filed: 05/06/20 Entered: 05/06/20 14:59:51    Page 21 of
                                        33
                                            STEVEN J. SELL AND MARGARET D.
                                            WILLIAMS REVOCABLE INTER VIVOS
                                            TRUST DATED MAY 13, 2005



                                            B:
                                            Steven J     11


                                            B:
                                            Margaret          ill   s




                          [SIGNATURE PAGE TO WRITTEN CONSENT]
                                                                           16496873.1
Case: 20-40857   Doc# 1   Filed: 05/06/20 Entered: 05/06/20 14:59:51    Page 22 of
                                        33
                                                THE ALAN       1.       TRIPP   •        ABLE
                                                TRUST
                                                           41//'
                                                13 :                        _
                                                Alan Tripp




                          ISIUNA I.U1(1-. PM Ili '10 WRITTEN CONSENT]
                                                                                       161961173.1

Case: 20-40857   Doc# 1   Filed: 05/06/20 Entered: 05/06/20 14:59:51                Page 23 of
                                        33
                                        EXHIBIT A

                         PERCENTAGE INTEREST OF MEMBERS


                         Name and Address
                                                            Percentage Interest

         Glen E. Tripp and Lauren S. Dutton, Trustees of
         the Glen E. Tripp and Lauren S. Dutton Year 2003        88.127%
         Revocable Trust, UTD 11/20/03

         Doug Ireland                                             0.979%

         Atlas, LLC
         1300 Evans Ave, No. 880154                               0.734%
         San Francisco, CA 94188

         The Scott Pearson and Diana Farrell Trust Dated
         September 25, 2003
                                                                  1.224%
         3038 Macomb Street, NW
         Washington, DC 20008

         The David and Beverly Sterry Living Trust                2.448%


         The Pflaum 2009 Revocable Trust                          0.49%

         American IRA, LLC FBO Kira Wampler IRA
         108 Scenic Drive                                         0.245%
         Orinda, CA 94563

         Tom Rypma                                                0.49%


         Kristin Daley                                            0.49%


         98 Rocket LLC                                            0.49%

         The Todd and Nancy Hooper Living Trust Dated
         January 19, 1998
                                                                  0.979%
         27 Corte Toluca
         Greenbrae, CA 94904
                                                                  0.367%
         Kevin and Susan Hall Living Trust
         411 Concord Avenue

                                         EXHIBIT A
                                                                                      16496873.1
Case: 20-40857    Doc# 1     Filed: 05/06/20 Entered: 05/06/20 14:59:51           Page 24 of
                                           33
Boulder, CO 80304

The Matthew Glickman and Su Hwang Trust
159 Melville Avenue                                   0.49%
Palo Alto, CA 94301

Snipes 2005 Trust
16 Turnagain Road                                     0.49%
Kentfield, CA 94904

Dave and Lisa Whorton Trust
                                                      0.49%
P.O. Box 2638, Ketchum, ID 83340

Derek Christopher Schrier
and Cecily Horsting
Cameron 2000 Revocable
Trust                                                 0.49%

230 Sea Cliff Avenue
San Francisco, CA 9412,1

Steven J. Sell and Margaret
D. Williams Revocable
Inter Vivos Trust Dated
May 13, 2005                                          0.49%

210 Stanford Ave
Mill Valley, CA 94941

The Alan H. Tripp
Revocable Trust
338 Main Street                                       0.49%
Unit 29E
San Francisco, CA 94105

Totals                                                100%




                                          EXHIBIT A
                                                                                16496873.1
Case: 20-40857        Doc# 1   Filed: 05/06/20 Entered: 05/06/20 14:59:51   Page 25 of
                                             33
   Fill in this information to identify the case:

    Debtor name Galileo Learning LLC

    United States Bankruptcy Court for the: Northern                  District of     California
    district of c
    Case number (If known):
                                                                                    (State)
                                                                                                                                           Check if this is an
                                                                                                                                               amended filing




 Official Form 204
 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
 Unsecured Claims and Are Not Insiders                                                                                                                      12/15

 A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
 disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
 secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
 largest unsecured claims.


  Name of creditor and complete            Name, telephone number, and       Nature of the claim   Indicate if     Amount of unsecured claim
  mailing address, including zip           email address of creditor contact (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
  code                                                                       debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional          unliquidated,   total claim amount and deduction for value of
                                                                             services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff
1 California Bank of Commerce Tony Mesones                                     Government loan                                                          $2,541.405.43
  2999 Oak Road, Suite 910    (510) 457-3735
  Walnut Creek, CA 94597      tmesones@bankcbc.com

2 Scott Pearson and Diana                Adam Gensler               Investor loan                                                                         $329,509.13
  Farrell Trust                          (415) 439-1179
  c/o Adam Gensler                       AGensler@frankrimerman.com
  Frank, Rimerman + Co. LLP
  One Embarcadero Center,
  24th Floor
  San Francisco, CA 94111
3 Google LLC                             (866) 246-6453                        Trade debt                                                                 $200,503.02
  Dept 33654, P.O. Box 39000
  San Francisco, CA 94139
4 The Todd and Nancy Hooper              Todd Hooper                           Investor loan                                                              $197,705.48
  Living Trust                           (415) 517-5075
  27 Corte Toluca                        hoop2261@comcast.net
  Greenbrae, CA 94904
5 Atlas, LLC                  Stella Chen                                      Investor loan                                                              $197,664.38
  1300 Evans Ave., No. 880154 (415) 364-3760
  San Francisco, CA 94188     stella@piscesinc.com
6 The Promotions Dept.                   Roy Cruse                             Trade debt                                                                 $166,630.05
  24238 Hawthorne Blvd.                  (310) 791-7006
  Torrance, CA 90505                     royc@thepromotionsdept.com

7 The Matthew Glickman and Su Matthew Glickman                                 Investor loan                                                              $131,353.88
  Hwang Trust                 (415) 609-0353
  159 Melville Ave.           matt@glickman.com
  Palo Alto, CA 94301
8 Chu-Liao Trust              Carol Liao                                       Investor loan                                                              $117,276.15
  c/o Carol Liao              (415) 225-7951
  5948 Lantana Way            liaoster@gmail.com
  San Ramon, CA 94582

             Case: 20-40857                 Doc# 1       Filed: 05/06/20 Entered: 05/06/20 14:59:51                                  Page 26 of
                                                                       33
Debtor Galileo Learning LLC                                                       Case number (if known) _____________________________
          Name


   Name of creditor and complete          Name, telephone number,    Nature of the claim   Indicate if     Amount of unsecured claim
   mailing address, including zip code    and email address of       (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                          creditor contact           debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                     professional          unliquidated,   total claim amount and deduction for value of
                                                                     services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                     government
                                                                     contracts)
                                                                                                           Total claim, if    Deduction for       Unsecured
                                                                                                           partially          value of            claim
                                                                                                           secured            collateral or
                                                                                                                              setoff

9 Kevin and Susan Hall Living Trust Kevin Hall                  Investor loan                                                                       $98,679.79
  411 Concord Avenue                (310) 270-6245
  Boulder, CO 80304                 khall@chartergrowthfund.org

10 American IRA, LLC FBO Kira            Katie Skurski               Investor loan                                                                  $65,800.23
   Wampler IRA                           (865) 888-6737
   108 Scenic Dr.                        kskurski@gulfstreamcapital.
   Orinda, CA 94563                      net

11 Berkshire Hathaway Homestate          (888) 495-8949              Trade debt                                                                     $64,685.77
   Companies                             https://www.bhhc.com/
   P.O. Box 844501
   Los Angeles, CA 90084-4501
12 San Jose Unified School District      Jodi Lax                    Trade debt                                                                     $45,497.00
   885 Lenzen Avenue                     (408) 535-6000
   San Jose, CA 95126                    jlax@sjusd.org

13 Staples                               Crina Nicolescu            Trade debt                                                                      $23,926.35
   P.O. Box 660409                       (877) 826-7755
   Dallas, TX 75266-0409                 Crina.Nicolescu@staples.co
                                         m
14 Pamela Briskman                       Pamela Briskman            Employee wages                                                                  $22,394.24
   15 Humphrey Place                     (650) 520-0228
   Oakland, CA 94610                     pamela@galileo-
                                         learning.com
15 Diana Lee                             Diana Lee                  Employee wages                                                                  $21,034.19
   15 Monte Ave.                         (415) 309-3187
   Piedmont, CA 94611                    diana@galileo-learning.com

16 Nerissa Sardi                         Nerissa Sardi                Employee wages                                                                $19,654.49
   7701 Sandia Loop                      (408) 656-3567
   Austin, TX 78735                      nerissa@galileo-
                                         learning.com
17 Tajalli Horvat                        Tajalli Horvat               Employee wages                                                                $18,544.75
   116 W. Appletree Lane                 (510) 858-7721
   Arlington Heights, IL 60004           tajalli@galileo-learning.com

18 Carol Liao                            Carol Liao                  Employee wages                                                                 $17,593.84
   5948 Lantana Way                      (415) 225-7951
   San Ramon, CA 94582                   liaoster@gmail.com

19 Indeed                          Client Success Team               Trade debt                                                                     $16,615.57
   Mail Code 5160, P.O. Box 660367 1-800-475-4361
   Dallas, TX 75266-0367           billing@indeed.com

20 Internal Revenue Service              IRS Centralized Insolvency Payroll taxes                                                                   $15,929.02
   Centralized Insolvency Operation      Operations Unit
   Post Office Box 7346                  800-973-0424
   Philadelphia, PA 19101-7346           https://www.irs.gov/help/cont
                                         act-your-local-irs-office

                                                                                                                                                       16523802.1
              Case: 20-40857
  Official Form 204
                                  Doc# 1 Filed: 05/06/20 Entered: 05/06/20 14:59:51 Page 27 of
                       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                    page 2
                                                                   33
Debtor Galileo Learning LLC                                                     Case number (if known) _____________________________
         Name
Name of creditor and complete         Name, telephone number, Nature of the          Indicate if Amount of unsecured claim
mailing address, including zip        and email address of    claim (for             claim is    If the claim is fully unsecured, fill in only
code                                  creditor contact        example, trade         contingent, unsecured claim amount. If claim is partially
                                                              debts, bank            unliquidate secured, fill in total claim amount and
                                                              loans,                 d, or       deduction for value of collateral or setoff to
                                                              professional           disputed calculate unsecured claim.
                                                              services, and                          Total claim, if Deduction     Unsecured
                                                                                                     partially       for value of claim
                                                                                                     secured         collateral or
                                                                                                                     setoff
21 Sarah McDonald                     Sarah McDonald             Employee wages                                                    $13,348.80
   4451 Dawson Ave.                   (415) 652-4477
   San Diego, CA 92115                sarah@galileo-learning.com

22 Jacqueline Diy                     Jacqueline Diy             Employee wages                                                    $12,301.65
   636 9th Avenue                     (310) 529-2613
   San Francisco, CA 94118            jamie@galileo-learning.com

23 Mimeo.com, Inc.                    Paul Arnold               Trade debt                                                         $12,027.65
   P.O. Box 654018                    800-GoMimeo
   Dallas, TX 75265                   parnold@mimeo.com
                                      AR@mimeo.com
24 Shauna Clements                    Shauna Clements           Employee wages                                                     $11,523.60
   1415 Willow Street, #B             (415) 404-1213
   Alameda, CA 94501                  shauna@galileo-
                                      learning.com
25 American Express                   Customer Care             Trade debt                                                         $11,313.34
   P.O. Box 0001                      1-800-653-1693
   Los Angeles, CA 90096              americanexpress.com/busin
                                      ess
26 Nasco                              Christie, Collection Rep     Trade debt                                                      $11,247.65
   901 Janesville Ave.                (800)-558-9595 opt: 1 opt: 3
   Fort Atkinson, WI 53538            ext: 2
                                      archristie@enasco.com
27 Brant Bishop                       Brant Bishop                Employee wages                                                   $11,211.76
   415 Lagunitas Avenue, Apt. 404     (650) 862-2090
   Oakland, CA 94610                  bbishop@galileo-
                                      learning.com
28 Emily Kuhlmann                     Emily Kuhlmann             Employee wages                                                    $11,181.40
   2509 Encinal Ave.                  (805) 453-0419
   Alameda, CA 94501                  emily@galileo-learning.com

29 Franchise Tax Board – California   Bankruptcy, Business        Payroll taxes                                                    $10,960.73
   Bankruptcy BE MS A345              Entities Tax
   PO Box 2952                        (916) 845-4750
   Sacramento CA 95812-2952           www.ftb.ca.gov
30 Nanette Kearney                    Randall B. Aiman-Smith      Litigation         Contingent,                                   Unknown
   c/o Aiman-Smith & Marcy P.C.       (510) 817-2711                                 unliquidated,
   7677 Oakport St. # 1150            ras@asmlawyers.com                             and disputed
   Oakland, CA 94621




                                                                                                                                      16523802.1
              Case: 20-40857
  Official Form 204
                                  Doc# 1 Filed: 05/06/20 Entered: 05/06/20 14:59:51 Page 28 of
                       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                    page 3
                                                                   33
 Fill in this information to identify the case:
 Debtor name         Galileo Learning LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 6, 2020                             X /s/ Glen Tripp
                                                                       Signature of individual signing on behalf of debtor

                                                                       Glen Tripp
                                                                       Printed name

                                                                       Chief Executive Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy




              Case: 20-40857                    Doc# 1           Filed: 05/06/20 Entered: 05/06/20 14:59:51                       Page 29 of
                                                                               33
                                                               United States Bankruptcy Court
                                                                     Northern District of California
 In re      Galileo Learning LLC                                                                           Case No.
                                                                                   Debtor(s)               Chapter       11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities              Kind of Interest
 business of holder
 American IRA, LLC                                                   A              50,000                            Capital Units
 FBO, Kira Wampler IRA
 108 Scenic Drive
 Orinda, CA 94563

 AMF 2015 Trust FBO JMF                                              A              100,000                           Capital Units
 38 Monte Ave
 Piedmont, CA 94611

 Atlas LLC                                                           A              150,000                           Capital Units
 1300 Evans Avenue, No. 880154
 San Francisco, CA 94188-5547

 Dave and Lisa Whorton Trust                                         A              100,000                           Capital Units
 P.O. Box 2638
 Ketchum, ID 83340

 Derek Christopher Schrier and Cecily                                A              100,000                           Capital Units
 Horsting Cameron 2000 Revocable Trust
 230 Sea Cliff Avenue
 San Francisco, CA 94121

 Doug Ireland                                                        A              200,000                           Capital Units
 17 Sierra Avenue
 Oakland, CA 94611

 Glen E. Tripp and Lauren S. Dutton                                  C              18,000,000                        Capital Units
 Trustees of the Glen E. Tripp and Lauren
 S. Dutton Year 2003 Revocable Trust, UTD
 8 Langdon Court
 Oakland, CA 94611

 Kevin and Susan Hall Living Trust                                   A              75,000                            Capital Units
 411 Concord Avenue
 Boulder, CO 80304

 Kristin Daley                                                       A              100,000                           Capital Units
 2440 Polk St.
 San Francisco, CA 94109

 Snipes 2005 Trust                                                   A              100,000                           Capital Units
 16 Turnagain Road
 Greenbrae, CA 94904




Sheet 1 of 3 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy


              Case: 20-40857                    Doc# 1           Filed: 05/06/20 Entered: 05/06/20 14:59:51                   Page 30 of
                                                                               33
 In re:    Galileo Learning LLC                                                                 Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities   Kind of Interest
 business of holder

 Steven J. Sell and Margaret D. Williams                             A              100,000                Capital Units
 Revocable Inter Vivos Trust Dated
 May 13, 2005
 210 Stanford Avenue
 Mill Valley, CA 94941

 The Alan H. Tripp Revocable Trust                                   A              100,000                Capital Units
 77 Van Ness Ave, Unit 703
 San Francisco, CA 94102

 The David and Beverly Sterry Living                                 A              500,000                Capital Units
 Trust
 15 Carolyn Lane
 Mill Valley, CA 94941

 The Matthew Glickman and Su Hwang                                   A              100,000                Capital Units
 Trust
 159 Melville Avenue
 Palo Alto, CA 94301

 The Pflaum 2009 Revocable Trust                                     A              100,000                Capital Units
 520 La Mesa Drive
 Portola Valley, CA 94028

 The Scott Pearson and Diana Farrell                                 A              250,000                Capital Units
 Trust Dated September 25, 2003
 3038 Macomb St., NW
 Washington, DC 20008

 The Todd and Nancy Hooper Living Trust                              A              200,000                Capital Units
 Dated January 19, 1998
 27 Corte Toluca
 Greenbrae, CA 94904

 Tom Rypma                                                           A              100,000                Capital Units
 357 Hickory Lane
 San Rafael, CA 94903




List of equity security holders consists of 3 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
              Case: 20-40857                    Doc# 1           Filed: 05/06/20 Entered: 05/06/20 14:59:51       Page 31 of
                                                                               33
 In re:    Galileo Learning LLC                                                                          Case No.
                                                                                     Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                       (Continuation Sheet)




DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the Chief Executive Officer of the corporation named as the debtor in this case, declare under penalty of perjury
that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information
and belief.



 Date May 6, 2020                                                            Signature /s/ Glen Tripp
                                                                                            Glen Tripp

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




List of equity security holders consists of 3 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case: 20-40857                    Doc# 1           Filed: 05/06/20 Entered: 05/06/20 14:59:51                                Page 32 of
                                                                               33
                                                               United States Bankruptcy Court
                                                                     Northern District of California
 In re      Galileo Learning LLC                                                                           Case No.
                                                                                    Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Galileo Learning LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



 None [Check if applicable]




 May 6, 2020                                                           /s/ Neal L. Wolf
 Date                                                                  Neal L. Wolf
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Galileo Learning LLC
                                                                       Hanson Bridgett LLP
                                                                       1676 No. California Blvd.
                                                                       Suite 620
                                                                       Walnut Creek, CA 94596
                                                                       (415) 995-5015 Fax:(415) 995-3411
                                                                       nwolf@hansonbridgett.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
              Case: 20-40857                    Doc# 1           Filed: 05/06/20 Entered: 05/06/20 14:59:51                Page 33 of
                                                                               33
